          Case 2:20-cv-02755-MH Document 18 Filed 08/23/21 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA


AICHA HAMADOU,                            :              CIVIL ACTION
                                          :
       Plaintiff,                         :
                                          :
         v.                               :
                                          :              NO. 20-2755
KILOLO KIJAKAZI,                          :
Acting Commissioner of Social Security,   :
                                          :
       Defendant.                         :

                                          ORDER

       AND NOW, this 23rd day of August, 2021, upon consideration of Plaintiff’s Motion for

Summary Judgment and Request for Review (Doc. No. 15) and Defendant’s Response thereto

(Doc. No. 16), IT IS HEREBY ORDERED that:

       1. Plaintiff’s Motion for Summary Judgment and Request for Review is DENIED and

           DISMISSED;

       2. JUDGMENT IS ENTERED in favor of Defendant; and

       3. The Clerk of the Court shall mark this case CLOSED.


                                          BY THE COURT:


                                          /s/ Marilyn Heffley
                                          MARILYN HEFFLEY
                                          UNITED STATES MAGISTRATE JUDGE
